DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102s1/a2  as being anticipated by Haraguchi et al. US Publication No. 2016/0260074 cited by Applicant.
Re Claim 1, Haraguchi  discloses a checkout apparatus, comprising: 
a receiving table( 30) having a receiving surface on an upper surface (Fig. 1) ; 
a reading component  (11a) provided at a far side and closer to one lateral side of the receiving surface (30)  and configured to read a code symbol attached to merchandise (P33; Fig. 2); and
 a bag holding component (15, to the left)  provided at a near side and on an opposite lateral side of the receiving surface (30) in a direction toward the reading component  (11a) and configured to catch and hold a bag for holding the merchandise (P43), wherein the reading component  (11a) and the bag holding component  (15, to the left)  are provided in positions not overlapping when the receiving table is viewed from the front (Figs 1-2; P 33-43) . 
Re Claim 2,  Haraguchi  discloses the checkout apparatus according to claim 1, wherein the reading component (11A) is provided in a position higher than the bag holding(15, to the left) component (As shown in Figs. 1 and 2 and P33)
Re Claim 3, Haraguchi discloses the checkout apparatus according to claim 1, further comprising: a support stoop (16) at the far side of the receiving surface (30) ; and a display (12)  provided above the support (16) , wherein the display (12) is provided in a position at a far side of the bag holding component (15, to the left; Figs. 1 and 2)  and higher than the bag holding component (Fig. 1).  
Re Claim 4, Haraguchi discloses the checkout apparatus according to claim 3, further comprising: a temporary placement rack (14; Fig. 1) configured to temporarily hold the merchandise between the receiving surface (30)  and the display  (12) in a height direction of the support (16), wherein the bag holding component (15, to the left) is provided in a position not overlapping with the temporary placement rack (14) when the receiving table is viewed from above (P48; See Fig. 1) .  
Re Claim 5, Haraguchi discloses the checkout apparatus according to claim 3, wherein the display (12) comprises a touch panel to input information (P36).  
Re Claim 6, Haraguchi discloses the checkout apparatus according to claim 1, further comprising: a placement table (30) provided adjacent to the one lateral side of the receiving table for placement of the merchandise to be read by the reading component; and a payment device (20)  provided adjacent to the opposite lateral side of the receiving table and configured to execute a payment process of the merchandise after completion of reading by the reading component (Fig. 1) .  
Re Claim 7, Haraguchi discloses the checkout apparatus according to claim 1, wherein the code symbol is a barcode or a two-dimensional code (P33).  
Re Claim 8, Haraguchi discloses A checkout method, comprising: reading a code symbol attached to merchandise using a reading component (12)  provided at a far side and closer to one lateral side of a receiving surface of a receiving table (30); and catching and holding a bag for holding the merchandise using a bag holding component (15 to the left ) provided at a near side and on an opposite lateral side of the receiving surface in a direction toward the reading component (11a), wherein the reading component (11a) and the bag holding component (15 to the left) are provided in positions not overlapping when the receiving table is viewed from the front (P33-43; Figs. 1 and 2).  
Re Claim 9, Haraguchi discloses  the checkout method according to claim 8, wherein the reading component (11a) is provided in a position higher than the bag holding component (Fig. 1 and P33).  
Re Claim 10, Haraguchi discloses  the checkout method according to claim 8, wherein a support stoop (16) at the far side of the receiving surface (30); and a display (12) provided above the support (16), wherein the display (12) is provided in a position at a far side of the bag holding component (15 to the left)  and higher than the bag holding component (Fig. 1).  
Re Claim 11, Haraguchi discloses  the checkout method according to claim 10, further comprising: temporarily holding the merchandise between the receiving surface (30) and the display (12) in a height direction of the support 16 using a temporary placement rack (14) , wherein the bag holding component  (15 to the left ) is provided in a position not overlapping with the temporary placement rack (14) 22JCG10030223USA when the receiving table is viewed from above (See fig. 1).  
Re Claim 12, Haraguchi discloses the checkout method according to claim 10, wherein the display (12) comprises a touch panel to input information (p36).  
Re Claim 13, Haraguchi discloses the checkout method according to claim 8, further comprising: placing of the merchandise to be read by the reading component (11a)  on a placement table (30)  provided adjacent to the one lateral side of the receiving table; and executing a payment process of the merchandise after completion of reading by the reading component (11a) using a payment device (20)  provided adjacent to the opposite lateral side of the receiving table (Fig. 1; P33-43) .  
Re Claim 14,  Haraguchi discloses a self-service checkout apparatus, comprising: a payment device (20) ; a receiving table (30) having a receiving surface on an upper surface; a reading component  (11a) provided at a far side and closer to one lateral side of the receiving surface (30) and configured to read a code symbol attached to merchandise (P33) ; and a bag holding component  (15 to the left) provided at a near side and on an opposite lateral side of the receiving surface in a direction toward the reading component (11a) and configured to catch and hold a bag for holding the merchandise, wherein the reading component (11a) and the bag holding component (15 to the left )  are provided in positions not overlapping when the receiving table is viewed from the front( see figs. 1-2 and P33-43).  
Re Claim 15,  Haraguchi discloses the self-service checkout apparatus according to claim 14, wherein the reading component (11a)  is provided in a position higher than the bag holding component (15; See figs. 1 and 2) .  
Re Claim 16, Haraguchi discloses the self-service checkout apparatus according to claim 14, further comprising: a support stoop (16)  at the far side of the receiving surface(30) ; and a display (12) provided above the support (16) , wherein the display (12)is provided in a position at a far side of the bag holding component ( 15, to the left) and higher than the bag holding component (Figs. 1 and 2) .  
Re Claim 17,  Haraguchi discloses the self-service checkout apparatus according to claim 16, further comprising: a temporary placement rack (14)  configured to temporarily hold the merchandise between the receiving surface (30)  and the display(12)  in a height direction of the support (16), wherein the bag holding component (15, to the left ) is provided in a position not overlapping with the temporary placement rack (14)  when the receiving table is viewed from above (See Fig. 1 and P33-43).  
Re Claim 18,  Haraguchi discloses the self-service checkout apparatus according to claim 16, wherein the display (12) comprises a touch panel to input information (P33).
Re Claim 19,  Haraguchi discloses the self-service checkout apparatus according to claim 14, further comprising: a placement table (30)  provided adjacent to the one lateral side of the receiving table for placement of the merchandise to be read by the reading component; and 24JCG10030223USA the payment device provided adjacent to the opposite lateral side of the receiving table (30)  and configured to execute a payment process of the merchandise after completion of reading by the reading component (p33-43; Fig. 1) .  
Re Claim 20,  Haraguchi discloses the self-service checkout apparatus according to claim 14, wherein the code symbol is a barcode or a two-dimensional code (P33) .

Conclusion
The following reference is cited but not relied upon :
Matsuhisa et al. discloses a self-checkout terminal includes a reading unit and a light emitting unit. The reading unit reads commodity information from a commodity held over a reading position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887